779 N.W.2d 498 (2010)
Cenobio CHAPA, Plaintiff-Appellant,
v.
CITY OF DETROIT, Tyrone C. Scott, Seth R. Doyle, III, Cheryl A. Campbell, Gary N. Kelly, James Kesteloot, Robert Brown, Keith Syrket, and Angie Wpoten, Defendants-Appellees.
Docket No. 139763. COA No. 293079.
Supreme Court of Michigan.
March 24, 2010.

Order
On order of the Court, the application for leave to appeal the August 24, 2009 *499 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.